DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “a keyboard overlay film forming a plurality of keycap accommodating cavities and a key-gap space, the key-gap space surrounding the keycap accommodating cavities, the keycap accommodating cavities respectively including a key projection surface, wherein the keyboard overlay film includes:
a top protective layer;
a character layer located on a side of the top protective layer forming the keycap accommodating cavities, and the character layer includes a plurality of light-transparent characters respectively corresponding to the key projection surface of each of the keycap accommodating cavities;
a set of touch electrodes located on a side of the character layer opposite to the top protective layer; and
a lower protective layer located on a side of the set of touch electrodes opposite to the character layer”.
The Prior Art discloses covers that can be placed over a keyboard to protect the keyboard from dust and moisture.  The Prior Art also discloses a touch sensitive surface that can be placed on a mobile device or keyboard to make the devices touch sensitive.  The Prior Art does not disclose a keyboard overlay film forming a plurality of keycap accommodating cavities and a key-gap space, the key-gap space surrounding the keycap accommodating cavities, the keycap accommodating cavities respectively including a key projection surface, wherein the keyboard overlay film includes: a top protective layer; a character layer located on a side of the top protective layer forming the keycap accommodating cavities, and the character layer includes a plurality of light-transparent characters respectively corresponding to the key projection surface of each of the keycap accommodating cavities; a set of touch electrodes located on a side of the character layer opposite to the top protective layer; and a lower protective layer located on a side of the set of touch electrodes opposite to the character layer.

In regards to claim 11, it recites, among other features, “a keyboard overlay film forming a plurality of keycap accommodating cavities and a key-gap space, the key-gap space surrounding the keycap accommodating cavities, the keycap accommodating cavities respectively including a key projection surface, wherein the keyboard overlay film includes:
a top protective layer;
a shading layer located on a side of the top protective layer forming the keycap accommodating cavities, the shading layer including a plurality of light-transparent characters respectively corresponding to the key projection surfaces of the keycap accommodating cavities;
a backlight layer located on a side of the shading layer opposite to the top protective layer, wherein when the backlight layer provides light, the light emits through the light-transparent characters of the shading layer; and
a lower protective layer located on a side of the backlight layer opposite to the shading layer”.
The Prior Art discloses keyboards with backlight modules to light the keys for better visibility.  The Prior Art does not disclose a keyboard overlay film forming a plurality of keycap accommodating cavities and a key-gap space, the key-gap space surrounding the keycap accommodating cavities, the keycap accommodating cavities respectively including a key projection surface, wherein the keyboard overlay film includes: a top protective layer; a shading layer located on a side of the top protective layer forming the keycap accommodating cavities, the shading layer including a plurality of light-transparent characters respectively corresponding to the key projection surfaces of the keycap accommodating cavities; 12a backlight layer located on a side of the shading layer opposite to the top protective layer, wherein when the backlight layer provides light, the light emits through the light-transparent characters of the shading layer; and a lower protective layer located on a side of the backlight layer opposite to the shading layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 17, 2022